Citation Nr: 1339393	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2012, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a TDIU.  That is, that he is unable to work as a result of his service connected PTSD, currently rated 70 percent disabling.  He has no other service-connected disabilities.  See 38 C.F.R. § 4.16.  

There is conflicting evidence on file regarding the Veteran's ability to work due to his PTSD.  On the one hand, there is a record from a private psychiatrist, Dirk Zwiebel, M.D., Ph.D, now retired, who opined in 2008 that with respect to the Veteran's PTSD, he was "continuing to gradually slide down the path to complete disability and that his employability will be non-existent in the not too distant future."  There are also records showing that the Veteran last worked in 2009 on a part time basis as a handyman for property companies.  He denied trying to obtain employment since 2009 and attributes his inability to work to his PTSD.  

On the other hand, there is a VA examination report, dated in December 2011, indicating that the Veteran is not unemployable from a mental health standpoint.  

The Veteran's global assessment of functioning scores have ranged over the appeal period from 45 to 60.  His employment history prior to 2009 includes working as a lab technician for a coal company for eight years, building houses for his own company for three years, managing a hardware store for three years, contracting and building rental properties, and taking care of mini-storage units.  He also has 13 hours of business college (see May 2005 VA examination report).

In light of the conflicting evidence above, medical clarification is required regarding the Veteran's ability or inability to work due to his service-connected PTSD.   Accordingly, he should be scheduled for a VA examination that addresses this issue and takes into consideration the evidence of record, to specifically include Dr. Zwiebel's 2008 medical opinion.  38 U.S.C.A. § 5103A(d).  

In addition, there may be outstanding medical records that should be obtained.  In this regard, the Veteran testified that he sees Dr. Zwiebel (currently retired) on an informal basis every week or couple of weeks.  An attempt should to obtain any outstanding records associated with these visits.  Also, although the Veteran testified that he has not received any psychiatric treatment from VA since August 2009 when he was seen at an outpatient clinic in Charleston, South Carolina, he said he was still receiving medication for his psychiatric symptoms from VA.  Thus, a request should be made for any relevant VA records from 2009 to present, to include medication management records.  38 U.S.C.A. § 5103A(c).  

Based on the foregoing, the case is REMANDED for the following action:

1.  Request all pertinent private psychiatric treatment records from Dr. Zwiebel who has been seeing the Veteran from 2004 to present. 

2.  Obtain pertinent VA records from August 2009 to present, to include any medication management records.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain if his service-connected PTSD precludes him from securing and maintaining substantially gainful employment in light of his work history outlined above and education consisting of some business college.  His age is not for consideration in making the determination.  The claims folder must be reviewed by the examiner in conjunction with the examination, to specifically include Dr. Zwiebel's 2008 medical opinion, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


